DETAILED ACTION
1.	Claims 1-18 of application 16/370,290, filed on 29-March-2019, are presented for examination.  The IDSs received on 29-March-2019 and 21-September-2020 have been considered.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections 
2.	Claims 2 and 11 are objected to under 37 CFR 1.75(d)(1), wherein the phrase “based on the stored speed data point” is understood as and should be changed to “based on the stored speed data points”.

Claim Rejections under 35 U.S.C. § 101

3.1	35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The abstract idea analysis is provided below.

3.2	Step 1: Is the claim directed to a process, machine, manufacture or composition of matter?
The claims recite a method and system for:
sampling, in accordance with a sampling rate, speed data points from a sensor associated with the engine, the speed data points indicative of a rotational speed of a gas generator of the engine during engine start; 
continuously storing the speed data points during the engine start; 
discarding previously-obtained speed data points older than an abnormal start delay; and 
detecting an abnormal engine start event by comparing a first one of the stored speed data points with a second one of the stored speed data points, the second one of the stored speed data points obtained before the first one.
	Therefore, yes, the claims are directed to a method.

3.3	Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature or natural phenomenon?
In claim 1, the limitations for detecting an abnormal engine start event by comparing a first one of the stored speed data points with a second one of the stored speed data points, the second one of the stored speed data points obtained before the first one, are processes that can be viewed as a mental process. In an analogous example, a person of ordinary skill routinely performs a set of calculations each day with the weather. There is an expected temperature range for a particular month in a particular location, and each day a person can step outside or read the weather report, compare the actual temperature to the expected temperature, and determine if the actual temperature is “abnormal”. The collection of information and analysis of the information is considered in the grouping of a mental process, due to the fact that each of the steps could be performed via an observation or evaluation. The additional step of detecting an abnormal start of a gas turbine engine falls under insignificant extra-solution activity [MPEP 2106.05(g)].
	For at least this reason, yes, claim 1 recites an abstract idea that is directed toward a mental process.

3.4	Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Fed. Reg. at 54-55.
(a)	Claim 1 recites the structure (i.e. the gas generator) of a gas turbine engine.
(b)	The gas turbine engine is nominally described later in the claim as a rotational speed of a gas generator of the engine.
	The elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea. The method operates within the engine context by comparing engine parameters, but does not change the engine in any way, such as altering the rotational speed of the gas generator as a result of the abnormal engine start event detection. The claim requires the method to merely run comparison calculations and determine a result. Therefore, the claim is directed to an abstract idea. 
Additionally, the claim recites sampling, in accordance with a sampling rate, speed data points from a sensor associated with the engine, the speed data points indicative of a rotational speed of a gas generator of the engine during engine start. However, this step is merely data gathering. Analogously, a person is monitoring the weather when he steps outside or reads the weather report. Accordingly, this additional element does not integrate the abstract idea into practical application, because it does not impose any meaningful limits on practicing the abstract idea.
	Therefore, no, the claim does not recite additional elements that integrate the judicial exception into practical application.

3.5	Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	The additional elements, as identified above, were taken alone and in combination, and none amount to significantly more than the “abstract idea”, because the claims do not recite an improvement to another technology or technological field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (such as collecting data, performing a mathematical calculation, adjusting a value and regulating an engine by that mathematical calculation) to a particular technological environment (for instance, a general purpose computer). When considered as an ordered combination, the Examiner does not find any combination of the additional elements that amounts to more than the sum of the parts. The examiner finds that the individual elements of the claims are performing their intended roles and functions. The additional elements are applied merely to carry out data processing such as, as discussed above collecting data (i.e. sampling speed data points), which fall under well-understood, routine, and conventional functions of generic computers. Therefore claim 1 does not recite any additional elements that are significantly more than the abstract idea. Therefore, claim 1 does not surpass the judicial exception.
	For at least these reasons, no, the additional elements do not amount to significantly more than the judicial exception, and claim 1 is therefore not patent eligible.

3.6	Independent claim 10 recites the same method recited in claim 1, but embodied in a general purpose computer. The courts have held that adding a generic computer or computer components (a processing unit, a non-transitory computer-readable medium having stored thereon program instructions executable by the processing unit), or a programmed computer to perform generic computer functions, does not automatically overcome an eligibility rejection (MPEP 2106.05(b)), and performing repetitive calculations, storing and retrieving information in memory are well understood, routine and conventional (MPEP 2106.05(d)). Therefore, there is not an apparent improvement to the functionality of the recited generic computer environment, implementing the judicial exception in a particular machine or manufacture, effecting a transformation or reduction of a particular article to a different state or thing, or applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application in step 2A. The additional generic computer elements (a processing unit, a non-transitory computer-readable medium having stored thereon program instructions executable by the processing unit), when taken alone and in combination do not amount to significantly more than the abstract idea, because the claims do not recite an improvement to another technology or technological field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (performing a mathematical calculation and indicating a result) to a particular technological environment (in this case a gas turbine engine). Therefore, claim 10 does not surpass the judicial exception in step 2B, and is not patent eligible.

3.7	Regarding dependent claims 2-9 and analogous dependent claims 11-18, these claims further specify on how the abnormal start of the gas turbine engine is determined. As described above, this would fall under a mental process. To use the analogy again, the range of expected weather temperatures may be based on previous experience in a particular location, recent rain events, the time of day, etc. Each of these considerations alters the range, but all are considered a mental process, and none adds significantly more to the determination of an abnormal temperature. For similar reasons, dependent claims 2-9 and 11-18 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea. Therefore, claims 2-9 and 11-18 are also rejected under 35 U.S.C. 101.

Claim Rejections under 35 U.S.C. § 102(a)(1)
4.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	
4.2	Claims 1-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by AGGour et al, WO 2015/053774, attached herein.  

4.3	AGGour discloses:
Claims 1 and 10:  A method for detecting an abnormal start of a gas turbine engine [¶0031], comprising: 
sampling, in accordance with a sampling rate [0029], speed data points from a sensor associated with the engine [0023-0025], the speed data points indicative of a rotational speed of a gas generator of the engine during engine start [0024]; 
continuously storing the speed data points during the engine start [0026; 0031]; 
discarding previously-obtained speed data points older than an abnormal start delay [0027; 0039]; and 
detecting an abnormal engine start event by comparing a first one of the stored speed data points with a second one of the stored speed data points [0032-0034; 0040; 0045], the second one of the stored speed data points obtained before the first one [0034 (the extracted event values are applied to the real-time values); 0039 (the sequences of interest)].
Further in regard to claim 10: a processing unit; and a non-transitory computer-readable medium having stored thereon program instructions executable by the processing unit [0026; 0058].

Claims 2 and 11:  further comprising detecting a plurality of the abnormal start events based on the stored speed data point [0032-0034], wherein the abnormal start of the engine is detected based on an occurrence of the plurality of the abnormal start events [0039-0040].

Claims 3 and 12:  wherein sampling the sensor to obtain the speed data points comprises sampling data produced by the sensor at the sampling rate which is less than a reporting rate of the sensor [0025; 0036-0037].

Claims 4 and 13:  wherein sampling the data produced by the sensor comprises assigning, for each of the speed data points, one of a maximum value, a minimum value, and an average value of the data produced by the sensor over a sampling period [0038; 0044].

Claims 5 and 14:  wherein the second one of the speed data points is obtained a period of time corresponding to the abnormal start delay before the first one of the speed data points [003-0033 (sequences of data can be correlated to a separately stored existing event); 0034 (the extracted event values are applied to the real-time values); 0039 (the sequences of interest)].

Claims 6 and 15:  further comprising obtaining user input indicative of a user-specified value for the abnormal start delay [0041].

Claim 7 and 16:  wherein the sampling rate is obtained by dividing the abnormal start delay by a maximum number of speed data points to be stored [0031-0032; 0038].

Claims 8 and 17:  wherein the maximum number of speed data points to be stored is obtained by dividing the abnormal start delay by a reporting rate of the sensor [0027; 0035; 0039].

Claims 9 and 18:  wherein the sampling rate and the abnormal start delay are selected based on regulatory requirements associated with the engine [0004; 0051].

Prior Art
5.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-C and N-P on the attached PTO-892 Notice of References Cited:
	Document O defines a document of particular relevance, wherein the claimed invention cannot be considered novel or cannot be considered to involve an inventive step when the document is taken alone.
	Documents A-C, N and P define the general state of the art which is not considered to be of particular relevance.
	
Prior Art of Record
6.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
7.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

7.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 


/RUSSELL FREJD/	
Primary Examiner  AU 3661